IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE

Karen McNeil, et al.,                      │
                                           │
v.                                         │    Case No. 1:18-cv-33
                                           │
Community Probation Services, LLC, et al., │
________________________________________________________________________________

               PSI Defendants’ Renewed Motion for Summary Judgment
________________________________________________________________________________

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, defendants Progressive Sentencing,

Inc., PSI-Probation II, LLC, PSI-Probation, L.L.C., Tennessee Correctional Services, LLC, Timothy Cook,

Markeyta Bledsoe, and Harriet Thompson (collectively, the “PSI Defendants” or “these Defendants”) move

the court for summary judgment on all claims asserted by plaintiffs Tanya Mitchell and Lucinda Brandon by

renewing their previously filed motion for summary judgment (Doc. No. 300) and all related pleadings on

the following grounds:

1.      On August 14, 2019, the PSI Defendants filed a motion for summary judgment requesting dismissal

of all claims asserted by individual plaintiffs Tanya Mitchell and Lucinda Brandon. (Doc. No. 300). The

motion was supported by a memorandum of law (Doc. No. 301), twenty-four exhibits (Doc Nos. 301-1 to

301-24), two attachments (Doc. Nos. 301-25 and 301-26), and a concise statement of undisputed facts. (Doc.

No. 302).

2.      On October 21, 2019, the plaintiffs responded with a memorandum in opposition (Doc. No. 326),

supported by their own statement of 161 undisputed “facts” (Doc. No. 327), as well as a response to the PSI

Defendants’ statement of undisputed facts (Doc. No. 328). The plaintiffs also filed ninety-five exhibits.

3.      On November 4, 2019, the PSI Defendants filed a reply (Doc. No. 343), and objected to the

plaintiffs’ statement of facts because the rules do not allow a nonmoving party to file a statement of

undisputed facts, but out of an abundance of caution, the PSI Defendants also responded to each such

statement as though the PSI Defendants were responding to a motion for summary judgment themselves.

(Doc. No. 344).




     Case 1:18-cv-00033 Document 363 Filed 05/14/20 Page 1 of 4 PageID #: 11254
4.      On March 25, 2020, the Court denied the PSI Defendants’ motion for summary judgment “without

prejudice to refiling when the CPS Defendants’ appeal has been resolved.” (Doc. No. 361, Order, p. 2).

5.      The CPS Defendants’ appeal in the Sixth Circuit was initially denied on February 28, 2020 when the

court found that the CPS defendants were not entitled to any of the immunities they claimed. McNeil v.

Cmty. Prob. Servs., LLC, No. 19-5660, 2020 WL 973120 (6th Cir. Feb. 28, 2020). In its opinion, the Sixth

Circuit explained that immunity was not available in part because the plaintiffs had sued the private

companies in this litigation in their “official capacities” only, such that the companies “face no prospect of

damages liability,” id. at *1, and that “judicial estoppel” would prevent the plaintiffs from attempting to

collect money damages from the private companies. Id. at *2.

6.      This opinion did not end the appeal though because the plaintiffs, although successful on the

immunity issues raised by CPS, petitioned the Sixth Circuit for a rehearing en banc, attempting to have the

Sixth Circuit change the law especially for them so that, they could prevent CPS from asserting qualified

immunity by suing it in its official capacity only, but in a special way that would also allow them to collect

money damages from the company as though they had sued it in its personal capacity too.

7.      On April 24, 2020, the Sixth Circuit summarily denied the petition for rehearing en banc, finding that

“the issues raised in the petition were fully considered upon the original submission and decision of the

case,” and explaining that the petition “was circulated to the full court,” but “[n]o judge has requested a vote

on the suggestion for rehearing en banc.” (Exhibit 1, Order denying plaintiffs’ petition to have appeal heard

en banc).

8.      On May 13, 2020, the plaintiffs confirmed that they would not seek review by the United States

Supreme Court. (Exhibit 2, 5/13/2020 email). Therefore, the CPS appeal is now concluded.

9.      As such, pursuant to the Court’s March 25, 2020 Order, the PSI Defendants now refile their motion

for summary judgment pursuant to Rule 10(c) of the Federal Rules of Civil Procedure by adopting by

reference all of the pleadings referenced in paragraph one above, as well as their reply referenced in

paragraph three above.




     Case 1:18-cv-00033 Document 363 Filed 05/14/20 Page 2 of 4 PageID #: 11255
10.     If the Court prefers for any reason that these Defendants actually refile all such pleadings rather than

adopt them by reference, these Defendants will do so immediately.




                                                          Respectfully Submitted,

                                                          /s/ Brandt M. McMillan         ______
                                                          Brandt M. McMillan (BPR No. 025565)
                                                          Timothy N. O’Connor (BPR No.035276)
                                                          Tune, Entrekin, & White, P.C.
                                                          315 Deaderick St., Ste. 1700
                                                          Nashville, TN 37238-1700
                                                          p: (615) 244-2770 | f: (615) 244-2778
                                                          bmcmillan@tewlawfirm.com

                                            Certificate of Service
        The undersigned served this document via CM/ECF on:
 Chirag Badlani                                        Kate E. Schwartz
 Hughes, Socol, Piers, Resnick & Dym, Ltd.             Hughes, Socol, Piers, Resnick & Dym, Ltd.
 70 W. Madison Street, Suite 4000                      70 W Madison Street, Suite 4000
 Chicago, IL 60602                                     Chicago, IL 60602
 (312) 580-0100                                        (312) 580-0100
 Fax: (312) 580-1994                                   Fax: (312) 580-1994
 cbadlani@hsplegal.com                                 kschwartz@hsplegal.com


 Elizabeth Anne Rossi                                  Kyle F. Mothershead
 Civil Rights Corps                                    The Law Office of Kyle Mothershead
 910 17th Street NW, Suite 500                         414 Union Street, Suite 900
 Washington, DC 20006                                  Nashville, TN 37219
 (202) 599-0953                                        (615) 982-8002
 Fax: (202) 609-8030                                   kyle@mothersheadlaw.com
 elizabeth@civilrightscorps.org

 Eric Halperin                                         Matthew J. Piers
 Civil Rights Corps                                    Hughes, Socol, Piers, Resnick & Dym, Ltd.
 910 17th Street NW, Suite 500                         70 W Madison Street, Suite 4000
 Washington, DC 20006                                  Chicago, IL 60602
 (202) 599-0953                                        (312) 580-0100
 Fax: (202) 609-8030                                   Fax: (312) 580-1994
 eric@civilrightscorps.org                             mpiers@hsplegal.com

 Jonas Wang                                            David W. Garrison
 Civil Rights Corps                                    Barrett Johnston Martin & Garrison, LLC
 910 17th Street NW, Suite 500                         Bank of America Plaza



      Case 1:18-cv-00033 Document 363 Filed 05/14/20 Page 3 of 4 PageID #: 11256
Washington, DC 20006                      414 Union Street
(202) 599-0953                            Suite 900
Fax: (202) 609-8030                       Nashville, TN 37219
jonas@civilrightscorps.org                (615) 244-2202
                                          Fax: (615) 252-3798
                                          dgarrison@barrettjohnston.com

Scott P. Tift                             Daniel H. Rader , IV
Barrett Johnston Martin & Garrison, LLC   Moore, Rader, Clift & Fitzpatrick, P.C.
Bank of America Plaza                     P O Box 3347
414 Union Street                          Cookeville, TN 38502
Suite 900                                 (931) 526-3311
Nashville, TN 37219                       Fax: (931) 526-3092
(615) 244-2202                            danny@moorerader.com
Fax: (615) 252-3798
stift@barrettjohnston.com

Robyn Beale Williams                      John Christopher Williams
Cassandra M. Crane                        Williams Law and Mediation Group
Farrar & Bates                            101 S 1st Street
211 Seventh Avenue, North                 Pulaski, TN 38478
Suite 500                                 (931) 363-6500
Nashville, TN 37219                       Fax: (931) 363-8904
(615) 254-3060                            cwilliams@newsouthlaw.com
Fax: (615) 254-9835
robyn.williams@farrar-bates.com
casey.crane@farrar-bates.com



                                            /s/ Brandt M. McMillan__
                                            Brandt M. McMillan




  Case 1:18-cv-00033 Document 363 Filed 05/14/20 Page 4 of 4 PageID #: 11257
